Citation Nr: 0206514	
Decision Date: 06/19/02    Archive Date: 06/27/02

DOCKET NO.  00-01 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for the 
residuals of a fracture to the right ankle.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
osteoarthritis of both ankles.

3.  Entitlement to a total disability rating due to 
individual unemployability due to a service-connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Montgomery, Alabama, Regional Office (RO), 
which denied the issues on appeal.  A hearing was held before 
the undersigned Member of the Board in February 2002.  A 
transcript of the hearing testimony has been associated with 
the claims file.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims.

2.  The veteran's right ankle disability is manifested by 
subjective complaints of pain, weakness, stiffness, swelling, 
heat, redness, instability, locking or giving away, 
fatiguability, and lack of endurance; and objective evidence 
of ankle ankylosis with fusion at 90 degrees, painful motion, 
instability, weakness, tenderness, guarding of movement, and 
an awkward gait.

3.  The current 40 percent rating for the veteran's right 
ankle disability contemplates the highest rating for the 
lower extremity were an amputation to be performed.  

4.  The RO denied service connection for osteoarthritis of 
both ankles by rating decision dated in February 1983.  The 
veteran was notified but did not appeal.  The RO's decision 
represents the last final disallowance of entitlement to 
service connection for osteoarthritis on any basis.  

5.  Thereafter, the veteran filed a claim for entitlement to 
service connection for osteoarthritis of both ankles on the 
basis of new and material evidence.

6.  The evidence submitted since the RO's February 1983 
decision, which includes the veteran's statements and 
testimony, private treatment records and VA examinations, in 
an attempt to reopen his claim for service connection, does 
not bear directly and substantially on the issue of 
entitlement to service connection for osteoarthritis of both 
ankles.

7.  The veteran has a single service-connected disability 
rating for a right ankle disability currently evaluated at 40 
percent disabling.

8.  The veteran maintains that he has not worked full-time 
since the 1992, and has a high school education.  He has 
experience primarily as a postal worker.

9.  The veteran's single service-connected disability does 
not render it impossible for the average person to follow a 
substantially gainful occupation or render him unable to 
secure or follow a substantially gainful occupation 
consistent with his occupational experience and education. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for the 
residuals of a fracture to the right ankle have not been met.  
38 U.S.C.A. §§ 1155, 5103A (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.41, 
4.45, 4.55, 4.56, 4.59, 4.68, 4.71, 4.71a, 4.73, 4.118, 
Diagnostic Codes (DCs) 5003-5010, 5262, 5270, 5271, 5272, 
5273, 5274 (2001).

2.  The evidence submitted subsequent to the RO's February 
1983 decision denying the claim of entitlement to service 
connection for osteoarthritis of both ankles is not new and 
material and the claim has not been reopened.  38 U.S.C.A. 
§§ 5103A, 5108, 7105 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.156 (2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

3.  The criteria for the assignment of a total rating by 
reason of individual unemployability due to a service-
connected disability have not been met.  38 U.S.C.A. §§ 1155, 
5103A (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.321, 
3.340, 3.341, 4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to a Rating in Excess of 40 Percent 
for the Residuals of a Fracture to the Right Ankle

Relevant Regulations:  Disability evaluations are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1 (2001).  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. Part 4 
(2001).  However, the Board will consider only those factors 
contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluations will be assigned if the disability more 
closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2001).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2001). 

In addition, in evaluating increased ratings, consideration 
will be given to whether higher ratings are available under 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Specifically, in DeLuca, 
the Board was directed to consider whether a veteran's 
complaints of shoulder pain could significantly limit 
functional ability during flare-ups or when the arm was used 
repeatedly, thus warranting a higher evaluation under 
38 C.F.R. § 4.40.  Moreover, the Board will consider whether 
weakened movement, excess fatigability, and incoordination 
support higher ratings under 38 C.F.R. § 4.45.  See DeLuca, 8 
Vet. App. at 207.  

Further, the VA General Counsel issued a precedential opinion 
(VAOPGCPREC 23-97) holding that a claimant who had arthritis 
and instability of the knee may be rated separately under DCs 
5010 and 5257, while cautioning that any such separate rating 
must be based on additional disabling symptomatology.  In 
determining whether additional disability exists, for 
purposes of a separate rating, the veteran must meet, at 
minimum, the criteria for a noncompensable rating under 
either of those codes.  Cf. Degmetich v. Brown, 104 F.3d 
1328, 1331 (Fed. Cir. 1997) (assignment of zero-percent 
ratings is consistent with requirement that service 
connection may be granted only in cases of currently existing 
disability).  Finally, the "Amputation Rule" provides that 
"[t]he combined rating for disabilities of an extremity 
shall not exceed the rating for the amputation at the 
elective level, were amputation to be performed."  A 
specific example is given that the combined evaluation for 
disability below the knee shall not exceed the 40 percent 
evaluation under DC 5165.  38 C.F.R. § 4.68 (2001).  

Factual Background:  In a February 1999 letter, the veteran's 
private treating physician noted that the veteran had no 
range of motion of the right ankle, walked with the 
assistance of a cane, and complained of constant pain in the 
right leg and ankle.  The right leg muscle was also noted to 
be atrophic with definite muscle weakness.  The veteran filed 
the current claim in March 1999.  

In an April 1999 VA joints examination, the veteran related 
that his right ankle was injured when a bomb loader, weighing 
14,000 pounds, hit his ankle.  Although the right ankle was 
not fractured, he sustained a severe injury.  In 1986, he 
sustained a work-related crush injury to the same ankle when 
he was run over by a postal jeep.  He had since undergone 
several fusions of the ankle and had the hardware removed in 
1990.  He wore a brace to stabilize the ankle ankylosis.  He 
complained of pain, weakness, stiffness, swelling, heat, 
redness, instability, locking or giving away, fatiguability, 
and lack of endurance.  Medications included Codeine and 
Amitriptyline.  He reported periods of flare-up precipitated 
by the weather and alleviated with heat.  Additional 
functional impairment was reported at 15 percent.

Physical examination revealed limitation of motion, objective 
evidence of painful motion, no edema, no effusion, no 
instability, no weakness, no tenderness, no redness, no heat, 
no abnormal movement, and no guarding of movement.  The right 
ankle was fused at 90 degrees with essentially no motion.  
The veteran's gait was described as "terribly clumsy" with 
a cane and metal brace attached to the heel of the right 
shoe.  He related he was not pain-free but did not take much 
pain medication.  Range of motion of the left ankle was 
normal.  The final diagnosis was post-operative ankylosis of 
the right ankle with loss of function due to pain and 
degenerative changes.

In a May 2001 VA joints examination report, the veteran again 
complained of pain, weakness, stiffness, swelling, 
instability, giving away, fatigability, and a lack of 
endurance.  An additional impairment of 15 percent was noted.  
Physical examination revealed marked evidence of painful 
motion, instability, weakness, tenderness, guarding of 
movement, and an awkward gait but no edema, effusion, 
redness, or heat.  The final diagnoses included fusion of the 
right ankle following fracture.

Legal Analysis:  The RO has rated the veteran's right ankle 
disability under DC 5270 (ankle ankylosis).  The Board will 
also consider DCs 5003-5010, 5262, 5270, 5271, 5272, 5273, 
and 5274 based upon arthritis, impairment of the 
tibia/fibula, limitation of motion, malunion of the joint, 
and astragalectomy.  

Arthritis due to trauma under DC 5010 substantiated by X-ray 
findings is rated as degenerative arthritis under 5003.  
Under DC 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5003 (2001).  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate DC, a rating of 10 percent is warranted for 
each major joint or groups of joints affected by limitation 
of motion, to be combined, not added under DC 5003.

Under DC 5262 (impairment of the tibia and fibula), an 
impairment manifested by malunion, with marked knee or ankle 
disability warrants a 30 percent evaluation, while malunion 
with moderate knee or ankle disability warrants a 20 percent 
rating.  Malunion of the tibia and fibula with slight knee or 
ankle disability warrants a 10 percent rating.  Nonunion of 
the tibia and fibula of either lower extremity warrants a 40 
percent evaluation if there is loose motion requiring a 
brace, the highest code available.

Under DC 5270 (ankle ankylosis), a 20 percent evaluation is 
warranted for ankylosis of the ankle in plantar flexion less 
than 30 degrees; ankylosis in plantar flexion between 30 and 
40 degrees, or in dorsiflexion between 0 and 10 degrees 
warrants a 30 percent evaluation.  Ankylosis of the ankle in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees, or with an abduction, adduction, 
inversion or eversion deformity warrants a 40 percent 
evaluation.  When there is marked limitation of motion of the 
ankle, a 20 percent evaluation may be assigned under DC 5271 
(limitation of motion).  When there is moderate limitation of 
motion of the ankle, a 10 percent evaluation may be assigned.  

Under DC 5272 (subastragalar or tarsal ankylosis), ankylosis 
of the subastragalar or tarsal joint in poor weight-bearing 
position warrants a 20 percent evaluation.  Malunion of the 
os calcis or astragalus with a marked deformity will be 
assigned a 20 percent evaluation under DC 5273 (malunion of 
os calcis or astragalus).  Finally, a 20 percent evaluation 
will be assigned after astragalectomy under DC 5274.

After a review of the evidence above, the Board finds that a 
higher rating is not available under DCs 5270 (ankylosis), 
5271 (limitation of motion), 5272 (subastragalar or tarsal 
joint ankylosis), 5273 (malunion of the os calcis), or 5274 
(astragalectomy) regardless of the severity of the veteran's 
right ankle disability as no higher than the current 40 
percent rating is contemplated under any of these diagnostic 
codes.  Further, the veteran is already assigned a 40 percent 
rating for his right ankle disability and the rules of 
pyramiding prohibit combining the same manifestations under 
different diagnostic codes.  See 38 C.F.R. § 4.14 (2001).  
Therefore, there is no basis for a higher evaluation under 
DCs 5270, 5271, 5272, 5273, or 5274.

Next, and significantly, the Board also notes that the 
Amputation Rule as described in 38 C.F.R. § 4.68 is 
applicable.  Specifically, as a 40 percent rating anticipates 
a below the knee amputation, the currently-assigned 40 
percent rating is the highest available to the veteran for 
his right ankle disability, regardless of the level of 
disability.

The Board has also considered whether the veteran is entitled 
to a separate compensable evaluation for arthritis.  After 
reviewing the evidence on file, it is the decision of the 
Board that current 40 percent rating contemplates limitation 
of motion of the ankle and, as such, a separate compensable 
rating for arthritis is not warranted.  The assignment of a 
separate evaluation for impairment due to arthritis would 
result in the evaluation of the same disability/symptoms 
under various diagnoses, which is also prohibited by 38 
C.F.R. § 4.14.  Consequently, the Board finds that a separate 
rating is not warranted for arthritis with limitation of 
motion of the right ankle.  

The Board has considered the veteran's written statements 
that his right ankle disability is worse than currently 
evaluated.  Although his statements and testimony are 
probative of symptomatology, they are not competent or 
credible evidence of a diagnosis, date of onset, or medical 
causation of a disability.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992).  As noted, disability ratings are made by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  The Board finds that the 
medical findings, which directly address the criteria under 
which the veteran's service-connected right ankle disability 
is evaluated, more probative than the subjective evidence of 
an increased disability.  Further, as noted above, a 40 
percent rating is the maximum schedular rating available.

The Board also recognizes VA's duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons used to support the conclusion.  
Schafrath v.  Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
that requires that each disability be viewed in relation to 
its history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, 
and 38 C.F.R. § 4.2 which requires that medical reports be 
interpreted in light of the whole recorded history, and that 
each disability must be considered from the point of view of 
the veteran's working or seeking work.  

Moreover, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. § 4.40.  Special consideration is 
given to factors affecting function in joint disabilities 
under 38 C.F.R. § 4.45.  

These requirements for the consideration of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete or inaccurate report and to enable the VA 
to make a more precise evaluation of the level of disability 
and any changes in the condition.  The Board has considered 
these provisions, taking into consideration the objective 
findings as well as the subjective statements of the veteran 
described in detail above, and finds that the veteran's 
service-connected right ankle disability warrants no more 
than the currently-assigned 40 percent evaluation.

The Board has also considered 38 C.F.R. § 3.321(b)(1), which 
provides that where the disability picture is so exceptional 
or unusual that the normal provisions of the rating schedule 
would not adequately compensate the veteran for his service-
connected disabilities, an extraschedular evaluation will be 
assigned.  However, neither frequent hospitalization nor 
marked interference with employment, beyond that contemplated 
in the regular schedular provisions, due to the veteran's 
service-connected right ankle disability is demonstrated.  In 
this regard, there is no evidence that the veteran  has been 
hospitalized for his right ankle disability, except during 
those times when he underwent a fusion and hardware removal.  
Moreover, while the evidence suggests that the veteran can no 
longer perform his duties as a letter carrier, the evidence 
does not show that the veteran could not perform other duties 
that did not require walking or standing.  Accordingly, the 
Board concludes that an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) is not warranted.  

II.  Whether New and Material Evidence Has Been Submitted to 
Reopen
a Claim of Entitlement to Service Connection for 
Osteoarthritis of Both Ankles

The Board notes that unappealed rating decisions are final 
with the exception that a claim may be reopened by submission 
of new and material evidence.  However, when an appellant 
seeks to reopen a claim based on new evidence, the Board must 
first determine whether new and material evidence has been 
submitted.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  In 
1998, the United States Court of Appeals for the Federal 
Circuit clarified the standard to be used for determining 
whether new and material evidence has been submitted.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  New and 
material evidence is defined as evidence not previously 
submitted which bears directly and substantively on the 
matter under consideration.  It can be neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156 (2001); see also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

Prior to Hodge, but interpreting the same regulation, the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeal) (the Veterans 
Claims Court) found that when a veteran sought to reopen a 
claim based on new evidence, the Board first determined 
whether the additional evidence is "new" and "material."  
Second, if the Board determined that new and material 
evidence had been added to the record, the claim was reopened 
and the Board evaluated the merits of the veteran's claim in 
light of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  

Parenthetically, the Board notes that the law was recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  Under the amended regulations, if 
the evidence is new and material, the question is whether the 
evidence raises a reasonable possibility of substantiating 
the claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.156(a)).  Due to the 
effective date of the amended regulation, the new standard is 
not applicable to the veteran's claim.

Historically, the RO denied the veteran's claim for 
osteoarthritis of both ankles by a rating decision dated in 
February 1983 on the basis that there was no relationship 
between a diagnosis of osteoarthritis of both ankles and an 
in-service right ankle injury. 

In September 1999, the veteran filed the current claim, which 
was denied by a rating decision dated in March 2000.  This 
appeal is before the Board from the veteran's unsuccessful 
attempt to reopen his claim for entitlement to service 
connection for osteoarthritis of both ankles.  As a 
preliminary matter, the Board finds that, to the extent the 
veteran has osteoarthritis of the right ankle, it is 
contemplated in the currently-assigned 40 percent rating for 
a right ankle disability.  As such, the Board will focus 
primarily on the veteran's left ankle complaints.  

After a review of the evidence, the Board finds that the 
veteran's claim must be denied.  Significantly, none of the 
medical evidence associated with the claims file since 1983, 
including private treatment records dated in the early 1990s, 
a letter from a private treating physician dated in June 
1994, a February 1999 letter from a private treating 
physician, an April 1999 VA examination, a letter dated in 
March 2000 from a private treating physician, nor a May 2001 
VA examination made any mention whatsoever of osteoarthritis 
of the veteran's left ankle.  The only medical evidence even 
mentioning the left ankle (the April 1999 VA examination) 
indicated that range of motion of the left ankle was normal.

Further, while degenerative changes of the right ankle were 
noted, that evidence has been considered as part and parcel 
of his already service-connected right ankle disability 
discussed above as the joint is fused.  While it is apparent 
that the veteran received treatment for a variety of medical 
problems, records fail to reflect a diagnosis of left ankle 
osteoarthritis.  To that end, there is no objective medical 
evidence either reflecting a diagnosis of left ankle 
osteoarthritis or suggesting that left ankle osteoarthritis 
is a result of military service.  Thus, while new, this 
evidence is not material as it does not provide probative 
information diagnosing left ankle osteoarthritis nor 
connecting it to military service.

The Board has also considered the veteran's statements and 
sworn testimony.  Specifically, at a hearing before the Board 
in February 2002, he testified that he had been diagnosed 
with osteoarthritis of the right and left ankles.  He related 
that he had sprained the left ankle and put most of his 
weight on it.  Although lay statements may be probative as to 
observable symptomatology, they do not constitute competent 
evidence of a diagnosis, date of onset, or medical causation 
of a disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  
The veteran lacks the medical expertise to offer an opinion 
as to the diagnosis of a medical disability or its causation.  
The mere contentions of the veteran, no matter how well-
meaning, without supporting medical evidence cannot serve to 
reopen his claim.  Caluza v. Brown, 7 Vet. App. 498 (1995); 
Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 Vet. 
App. 19 (1993).  

In this case, there is no evidence that the veteran has any 
medical expertise, or is otherwise qualified to render a 
medical opinion.  Consequently, his statements as to a 
diagnosis alone, without some form of objective 
corroboration, are not deemed to be probative.  Given that 
the evidence submitted since the last final denial fails to 
reflect a diagnosis of osteoarthritis of the left ankle, the 
Board is compelled to deny the veteran's claim to reopen.  In 
sum, in the absence of competent evidence of a current 
diagnosis of osteoarthritis of the left ankle or a medical 
nexus between the  claimed disorder and military service, 
and, as none of the evidence discussed above is both new and 
material, the claim for entitlement to service connection for 
osteoarthritis of the ankles is not reopened and the claim is 
denied. 

II.  Entitlement to a Total Disability Evaluation
Based on Individual Unemployability

The veteran contends that he is unable to secure or follow a 
substantially gainful occupation by reason of his service-
connected right ankle disability and that a total disability 
rating for compensation purposes based on individual 
unemployability by reason of his service-connected disability 
is warranted.  After a review of the record, the Board finds 
that the veteran's contentions are not supported by the 
evidence, and his claim is denied.

Relevant Regulations:  Total disability ratings for 
compensation may be assigned where the schedular rating is 
less than total, when the disabled person is unable to secure 
or follow a substantially gainful occupation as the result of 
service-connected disabilities; provided that, if there is 
only one such disability, this disability is ratable at 60 
percent or more, and that if there are two or more 
disabilities, there is at least one disability ratable at 40 
percent or more, and sufficient additional disabilities to 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a) (2001).  Veterans who fail to meet these percentage 
standards but are nonetheless unemployable by reason of 
service-connected disabilities may still be rated as totally 
disabled.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(b) (2001).

In addition, the Board has considered 38 C.F.R. § 3.340 which 
provides that a total disability will be considered to exist 
when there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  In other words, 
38 C.F.R. § 3.340 deals with the average person standard and 
38 C.F.R. § 4.16(a) deals with the particular individual.  
The award of a total rating requires a showing that the 
veteran is precluded from employment due to service connected 
disabilities.  The adverse affects of advancing age may not 
be considered in support of the claimed benefit.  38 C.F.R. § 
4.19 (2001).

Factual Background:  In his claim for a total disability 
rating dated in 1999, the veteran noted that he had two years 
of college education and worked for 17 years as a letter 
carrier for the U.S. Postal Service.  He had last worked in 
1988 and was receiving Workers Compensation.  It is apparent 
from the claims file that the veteran sustained a work-
related crushing injury to the right ankle in 1986.

In a private treatment record dated in 1992, it was noted 
that the veteran experienced chronic disabling pain to his 
right ankle secondary to a crush injury and was unable to 
work due to the pain.  At the time of the examination, it was 
noted that the veteran had chronic nerve-type pain or 
peripheral neuropathy related to diabetes.  A below the knee 
amputation was suggested to relieve the pain.  In a 1994 
letter, the same private physician remarked that the veteran 
was experiencing chronic disabling pain and most likely an 
amputation at below the knee level was the treatment of 
choice.  He remarked that such a procedure would allow the 
veteran to return to a more normal lifestyle.  He further 
noted that a prosthetic fitting would not be severely 
restricting and could be much more functional given the 
veteran's current situation. 

In a February 1999 letter, another private treating physician 
noted that the veteran had no range of motion of the right 
ankle, walked with the assistance of a cane, and complained 
of constant pain in the right leg and ankle.  The right leg 
muscle was also noted to be atrophic with definite muscle 
weakness.  The treating physician also reported that the 
veteran had had diabetes mellitus for a number of years with 
its complication of peripheral neuropathy, and had recently 
developed coronary artery disease.  The physician concluded 
that, due to the veteran's various medical problems, he was 
disabled permanently from work.  

In an April 1999 VA examination report, the veteran 
complained of pain in his right ankle.  Physical examination 
showed that motion stopped when pain began and that the 
ankylosis was stable but the veteran was not pain-free; 
however, he indicated that he did not take much pain 
medication.  

In a March 2000 letter, another private treating physician 
remarked that the veteran had had a couple heart attacks and 
was on various medications including Isosorbide, Propranolol, 
Amitriptyline, insulin, Nitroglycerin, Simvastatin, Atenolol, 
Metformin, Fosinopril, Lorcet, Tylenol 4, and enteric 
aspirin.  A physical examination showed that the veteran had 
almost no subtalar motion which was minimally uncomfortable 
to stress.  He had moderate discomfort with hindfoot and 
midfoot motion.  He had markedly decreased sensation in his 
toes.  The diagnoses included chronic ankle pain, diabetic 
neuropathy, and possible entrapment of the posterior tibial 
nerve.  Electrical studies were recommended but it is not 
clear whether they were ever undertaken.  

Legal Analysis:  In this case, the veteran does not have a 
single disability rated at 60 percent.  As noted above, his 
only service-connected disability is a right ankle disorder, 
currently evaluated at 40 percent disabling.  Therefore, he 
fails to meet the schedular mandate of a total rating.  
Nonetheless, the threshold question is whether the veteran's 
service-connected disability is sufficient, in and of itself, 
to render him unable to secure or follow a substantially 
gainful employment.  

To that end, the Board has carefully considered the medical 
evidence and finds that the medical evidence does not show 
that the veteran's service-connected disability precludes him 
from securing or following substantially gainful employment.  

First, while the veteran's private physicians' statements 
dated in the early 1990s support his claim that he is 
unemployable due to chronic pain, the Board notes that when 
evaluating functional loss due to pain, the pain must be 
supported by "adequate pathology."  38 C.F.R. §§ 4.40, 4.45 
(2001); Johnson v. Brown, 9 Vet. App. 7 (1996).  In addition, 
the veteran's complaints of pain are considered only to the 
extent of the functional loss of the part affected.  In this 
case, the Board acknowledges that the veteran's disability 
renders his right ankle essentially ineffectual due to 
painful motion; however, even considering that the veteran's 
right ankle is completely nonfunctional, this alone does not 
render him unemployable.  While he may be unable to continue 
in his job as a letter carrier, there is no evidence in the 
claims file that he could not perform a sedentary job which 
did not require walking, standing, or lifting. 

Next, it appears that the veteran's pain is reasonably 
manageable and, is not only associated with his right ankle 
disability, but also related to peripheral neuropathy from 
diabetes.  Specifically, the most recent VA examination 
report indicated that the veteran required pain medication 
only twice a day, in the morning and at bedtime.  The pain 
was also described as subject to periods of flare-up with an 
estimated additional impairment of 15 percent, suggesting 
that it was not incapacitating.  In addition, a previous VA 
examination acknowledged that the veteran was not pain-free 
but noted that "he does not take much pain medication."  
Further, a recent private medical report characterized the 
veteran's pain as "minimal" with subtalar motion and 
"moderate" with hindfoot and midfoot motion.

Next, peripheral neuropathy from diabetes appears to be 
playing a role in the veteran's over-all pain picture.  Of 
note, a private orthopedic physician remarked that he 
believed the veteran needed a tarsal tunnel release for pain 
management and felt that some of his problems were coming 
from his ankle but "a lot of it certainly was coming from 
his diabetes."  This is consistent with earlier private 
treatment records noting that the pain was "possibly related 
to a peripheral neuropathy from his diabetes."  

Further, the Board notes that, in addition to a service-
connected right ankle disability, the veteran has diabetes 
mellitus, apparently experienced a "couple heart attacks," 
and developed coronary artery disease.  One of his private 
physicians remarked that the "wide variety of medical 
problems" caused the veteran to be permanently disabled from 
gainful employment.  In evaluating the veteran's claim, the 
Board stresses that only disabilities stemming from the 
service-connected condition, namely a right ankle disability, 
may be considered.  In this case, although the veteran 
clearly experiences a level of disability with respect to his 
right ankle disability; however, the clinical evidence of 
record suggests that the worsening of the veteran's multiple 
nonservice-connected disabilities is significantly 
contributing to the primary reason he is unable to work.  

The fact that the veteran is unemployed is not enough.  The 
threshold question is whether his service-connected disorder, 
without regard to any nonservice-connected disorders or 
advancing age, make him incapable of performing the acts 
required by employment.  See Van Hoose v. Brown, 4 Vet. App. 
361 (1993).  He has not presented, nor has the Board found, 
circumstances that place this veteran in a different position 
than other veterans rated with a single, service-connected 
disability rated at 40 percent disabling.  For a veteran to 
prevail on a claim based on unemployability, it is necessary 
that the record reflect some factor which takes the 
claimant's case outside the norm of such veteran.  See 38 
C.F.R. §§ 4.1, 4.15 (2001); Van Hoose v. Brown, 4 Vet. App. 
361 (1993).  

The veteran's right ankle disability is not, in the Board's 
determination, so severely disabling as to render him or the 
average person similarly situated unable to secure and follow 
substantially gainful employment, nor does the evidence of 
record reflect that this condition would render him 
individually unable to follow a substantially gainful 
occupation.  Thus, it is the Board's determination that the 
veteran is not precluded from performing a substantially 
gainful occupation as a result of his service-connected right 
ankle disability.  Accordingly, entitlement to a total 
disability rating based on individual unemployability is not 
warranted. 

In reaching this conclusion, the Board has considered 38 
C.F.R. § 3.321(b), 4.16(b), which provides that, to accord 
justice to the exceptional case where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation commensurate with the average earning capacity due 
exclusively to the service-connected disability or 
disabilities may be assigned.  The governing norm of these 
exceptional cases is a finding that the case presented such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of regular schedular standards.  Here, the 
Board finds the evidence in its entirety does not present 
such an exceptional or unusual disability picture as to 
render impractical the application of regular schedular 
standards.  Considering only the single service-connected 
disorder, the Board finds that, while the veteran may not be 
able to continue in his previous job as a letter carrier, he 
could perform sedentary gainful employment.  Therefore, the 
Board finds that he is not entitled to a total evaluation 
under the applicable provisions of 38 C.F.R. Parts 3 and 4.

Finally, in denying the veteran's claims on appeal, the Board 
has considered the Veterans Claims Assistance Act of 2000, 
which, among other things, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  See 38 U.S.C.A. § 5103A (West 
2001).  Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  See 66 Fed. Reg. 45620-45632 (Aug. 29, 2001).

In this case, the Board finds that the RO has met its duty to 
assist the veteran in the development of these claims under 
the VCAA.  By virtue of the information contained in the 
statement and supplemental statements of the case issued 
during the pendency of the appeals, the veteran was given 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate the claims.  Next, it appears that 
all medical records, VA and private, identified by the 
veteran have been associated with the claims file.  In 
addition, the veteran underwent several VA examinations 
specifically to address the issues on appeal.  Further, the 
issues were the subject of a hearing before the Board in 
February 2002.  Therefore, the Board finds that the mandates 
of the VCAA have been satisfied.


ORDER

The claim for entitlement to a rating in excess of 40 percent 
for the residuals of a fracture to the right ankle is denied.

New and material evidence not having been submitted, the 
claim for entitlement to service connection for 
osteoarthritis of both ankles is not reopened and the benefit 
sought on appeal is denied.

The claim for entitlement to a total disability rating due to 
individual unemployability due to a service-connected 
disability is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you

 

